Citation Nr: 1437481	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-19 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

 Entitlement to service connection for lung cancer, claimed as due to exposure to herbicides (to include Agent Orange), asbestos and/or other chemicals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 rating decision in which the RO denied service connection for lung cancer due to Agent Orange and asbestos exposure.  In October 2006, the Veteran filed a notice of disagreement (NOD) with this denial.  The RO issued a statement of the case (SOC in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.  

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the claims file.  

During the Board hearing, the  Veteran testified  that his lung cancer was due to asbestos exposure in service.  Thus, the Board has expanded his claim of entitlement to service connection to include the theory of entitlement based on asbestos exposure.  

The Board notes that new evidence, specifically private treatment records including a private physician's medical opinion, was added to the record after the December 2013 supplemental statement of the case (SSOC) and after this appeal was certified to the Board.  The Board notes that the  lack of initial RO consideration, or a waiver of initial RO consideration, of this evidence is harmless in this case, given the favorable disposition.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the Virtual VA and VBMS files reveals that, with the exception of the April 2014 hearing transcript and VA treatment records dated from June 2005 to June 2013, the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve the claim herein decided has been accomplished.  

2.  The Veteran's assertions of asbestos exposure appear consistent with his documented service aboard the U.S.S. Shasta.  

3.  Competent, probative medical opinion evidence indicates that the Veteran's likely in-service asbestos exposure subsequently led to adenocarcinoma of the left lung, diagnosed in 2005.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, service connection for lung cancer and its residuals, based on  asbestos exposure, is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Given the favorable disposition of the claim for service connection for lung cancer (and its residuals), the Board finds that all notification and development actions needed to fairly resolve this matter have been accomplished.  

The Veteran contends that he developed  lung cancer as a result of exposure to Agent Orange, asbestos and/or other chemicals while serving aboard the U.S.S. Shasta off the coast of Vietnam.  Although the Veteran has advanced several, alternate theories of entitlement, considering the pertinent evidence of record in light of applicable legal authority, and affording the Veteran the benefit of the doubt, the Board finds that the record presents a plausible basis to grant service connection for the Veteran's lung cancer and its residuals on the basis of likely in-service asbestos exposure.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considered asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-1, Part VI, para. 7.21 (October 3, 1997).  The relevant provisions of the Adjudication Manual were in effect when the Veteran filed his claim but have since been rescinded but included, essentially unchanged, in the Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005 and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.  

VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Adjudication Manual and Manual Rewrite indicate that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease, and an asbestos-related disease can develop from brief exposure to asbestos.  

The Adjudication Manual and Manual Rewrite contain guidelines for the development of asbestos exposure cases.  They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  The Manual and Manual Rewrite also acknowledge that high exposure to asbestos and a high prevalence of disease have been noted in shipyard workers, insulation workers, and pipe product installers.  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  

The Adjudication Manual and Manual Rewrite provide that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  

The Board also points out that the pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a Veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  

In this case, private treatment records show that the Veteran was diagnosed with adenocarcinoma of the left lower lobe in March 2005 and underwent a lobectomy in April 2005 followed by chemotherapy for four months.  Although the Veteran's lung cancer has been in remission since 2007, since that time, April 2008 VA treatment records note left lower pleuritic pain when coughing and persistent left lower lung volume loss and obscuration of the left hemidiaphragm, which was noted to likely represent scarring and post-surgical change.  Thus, current disability of lung cancer and its residuals during a time frame pertinent to the claim on appeal is shown.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).

In a May 2005 statement, the Veteran  that while in service aboard the U.S.S. Shasta, he slept above a row of asbestos pipes and made contact with asbestos as part of his duties repairing pipes.  During the April 2014 hearing, the Veteran testified  that his collateral duties as a gunners mate were as a boatswain mate, which required him to do "grunt" work.  Furthermore, through various written statements and hearing testimony, he reported that he worked as a crew member while his ship was dry-docked and being refurbished.  He reported assisting with the removal of piping and asbestos insulation.  His military personnel records document that he was assigned to the U.S.S. Shasta.  As noted by the Veteran, and evidenced by the high prevalence of disease in shipyard workers (noted above), the Board finds that the Veteran's claimed asbestos exposure appears consistent with his documented service aboard the U.S.S. Shasta, as his duties associated with such service.  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, the Board finds that the Veteran likely had asbestos exposure during service.  , Notably, moreover,  the Veteran testified during his Board hearing that his post-service occupations included working as a salesman and porter for a car dealership.  Thus, there is no indication that the Veteran had post-service asbestos exposure in his post-service occupations.  Thus, the question remaining before the Board is whether the Veteran's likely in-service asbestos exposure subsequently led to the adenocarcinoma of the Veteran's left lung.  The Board finds that the record includes sufficient medical evidence to establish such a nexus.

The only medical opinion evidence  on this point consists of a private physician's opinion dated in July 2014.  The physician noted the Veteran's Navy service aboard the U.S.S. Shasta and described his exposure to asbestos fibers insulation in the ship's hull.  He noted that the Veteran was diagnosed with adenocarcinoma, a type of lung cancer associated with exposure to certain carcinogens such as asbestos.  The physician concluded that it was his opinion that the Veteran's lung cancer was the result of his exposure to carcinogens, most specifically asbestos fiber, during his military service.  The physician cited medical literature indicating that adenocarcinoma results from chemicals such as asbestos fiber, rather than tobacco use.  

It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In assessing medical opinions, the failure of a physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the Board finds that the cited opinion, rendered by a physician and based on his understanding of the pertinent facts in this case as well as the medical principles involved and prevailing position of the medical community with respect thereto, is competent and credible evidence of a nexus between the Veteran's in-service asbestos exposure and diagnosed adenocarcinoma.  

Notably, in this case, while there is no evidence that the private examiner reviewed the Veteran's claims file, the opinion proffered contains sufficient detail of the Veteran's history and symptomatology, consistent with the Veteran's documented medical history and assertions.  Furthermore, the physician provided a thorough explanation in providing  reasons and bases for the conclusion reached.  While the opinion clearly was based, in part, upon the Veteran's own assertions, such does not diminish the probative value of the opinion, where, as here, the Board has not challenged the veracity of such assertions. 

As such, after carefully reviewing this evidence, the Board finds no adequate basis to reject this competent medical opinion which is favorable to the Veteran,.  See  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). Moreover, the file does not contain any competent medical evidence which rebuts this opinion or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995)  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the totality of the evidence, to particularly include the credible evidence indicating the Veteran's likely asbestos exposure and the competent, probative medical opinion cited above, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that the criteria for service connection for lung cancer and its residuals, on the basis of  asbestos exposure, are met.  


ORDER

Service connection for lung cancer and its residuals, on the basis of asbestos exposure, is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


